DETAILED ACTION
This action is in response to communications filed on June 7th, 2022.
Claims are 1-20 are hereby allowed.  Claims 1, 3, 8, 10, 15, and117 are amended via Examiner’s Amendment below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pranay Pattani on June 17th, 2022. The application has been amended as follows: 

1. (Currently Amended) A method for providing a split-configuration virtual private network (VPN), the method comprising:
receiving, at a VPN server selected for providing VPN services to a user device, an initiation request from the user indicating to be received by the user device after the VPN connection is established, the remote content being unavailable in a geographic location of the user device;
configuring, by the VPN server based at least in part on the remote content information, the VPN connection to be associated with a remote domain name services (DNS) server capable of providing an access internet protocol (IP) address associated with a first exchange point capable of obtaining the remote content; and
transmitting, by the VPN server after the VPN connection being established, at least a portion of the remote content information to the first exchange point 

3. (Currently Amended) The method of claim 1, further comprising:
selecting the remote DNS server based at least in part on determining that the remote DNS server can provide the access IP address associated with the 

8. (Currently Amended) A device associated with a virtual private network (VPN) server selected for providing VPN services to a user device, the device comprising:
a memory; and
a processor communicatively coupled to the memory, the memory and the processor being configured to:
receive an initiation request from the user indicating to be received by the user device after the VPN connection is established, the remote content being unavailable in a geographic location of the user device; [[and]]
configure, based at least in part on the remote content information, the VPN connection to be associated with a remote domain name services (DNS) server capable of providing an access internet protocol (IP) address associated with a first exchange point capable of obtaining the remote content; and
transmit, after the VPN connection being established, at least a portion of the remote content information to the first exchange point 

10. (Currently Amended) The device of claim 8, wherein the memory and the processor are configured to select the remote DNS server based at least in part on determining that the remote DNS server can provide the access IP address associated with the 

15. (Currently Amended) A non-transitory computer-readable medium configured to store instructions, which when executed by a processor associated with a virtual private network (VPN) server selected for providing VPN services to a user device, cause the processor to:
receive an initiation request from the user indicating to be received by the user device after the VPN connection is established, the remote content being unavailable in a geographic location of the user device; [[and]]
configure, based at least in part on the remote content information, the VPN connection to be associated with a remote domain name services (DNS) server capable of providing an access internet protocol (IP) address associated with a first exchange point capable of obtaining the remote content; and
transmit, after the VPN connection being established, at least a portion of the remote content information to the first exchange point

17. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein, the processor is configured to:
select the remote DNS server based at least in part on determining that the remote DNS server can provide the access IP address associated with the first exchange point.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon further search and consideration in the technology area of establishing a VPN connection for remote content that is unavailable in a geographic location of the user device, no prior art was identified as teaching: configuring a vpn server based on the remote content information that is unavailable in a geographic location of the user device, associated with a remote domain name server (DNS) that is capable of providing an IP address associated with an exchange point that is capable of obtaining the remote content.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cunningham	Pat. Pub.	2022/0116273
Lapidous	Pat. Pub.	2019/0036871
Jain		Pat. Pub.	2017/0064749
Wartburton	Patent no.	10,911,407
Peram		Pat. Pub.	2017/0098219
Fox		Pat. Pub.	2015/0295892
Mahaffey	Pat. Pub.	2015/0188949
Delaney	Patent no.	10,972,587
Anderson	Pat. Pub.	2020/0213192
Goldshlag	Pat. Pub.	2020/0162431
Maslak		Pat. Pub.	2015/0295888
Panchal		Patent no.	10,355,989
Wright		Pat. Pub.	2022/0124071
Weiss		Patent no.	10,511,630
Diab		Pat. Pub.	2011/0107414
Kaciulis		Patent no.	11,310,146
Starr		Pat. Pub.	2022/0103523
Norbutas	Pat. Pub.	2021/0328832
Celiesius	Patent no.	11,363,062
Chan		WO		2015162450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/18/22
/BLAKE J RUBIN/Examiner, Art Unit 2457